January 1, 1994
Amended July 15, 1997
Amended July 30, 1998
Amended February 5, 1999
Amended July 25, 2002
Amended October 1, 2007

MILACRON
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

I. Purpose

The purpose of the Milacron Supplemental Executive Retirement Plan (the “Plan”)
is to provide supplemental retirement benefits to certain key employees of
Milacron Inc. and its subsidiaries (the “Company”) who meet the eligibility
requirements of the Plan.

II. Definitions

“Benefit Commencement Date” — shall be the date as determined by Article IX
herein.

“Compensation” — shall have the same meaning as that term is defined in the
Milacron Retirement Plan, without regard to any dollar limitations and including
employee deferrals under the Milacron Compensation Deferral Plan.

“Compensation Committee” — shall mean the Compensation Committee of the Milacron
Inc. Board of Directors.

“Eligible Position” — shall mean the position of Chairman, President or Vice
President of Milacron Inc. held by an individual who is first elected to the
position of either Chairman, President or Vice President of Milacron Inc. prior
to July 30, 1998 and who continues to hold any such position after July 30, 1998
or any specific position held by an individual subsequent to that individual’s
designation as a key employee by the Compensation Committee for purposes of this
Plan.

“Highest Average Compensation” — shall mean the highest average of the
Participant’s Compensation for three consecutive years.

“Normal Retirement Date” — shall have the same meaning as that term is defined
in the Milacron Retirement Plan.

“Participant” — shall mean an individual eligible to participate in this Plan as
set forth in Article V.

“Years of Credited Service” — shall have the same meaning as that term is
defined in the Milacron Retirement Plan.

Solely for purposes of this Plan, the above terms that are defined in the
Milacron Retirement Plan shall be applied to the Participant with respect to his
employment with the Company, regardless of the Participant’s eligibility under
the Milacron Retirement Plan.

III. Effective Date/Plan Year

This Plan will be effective beginning January 1, 1994. The Plan year shall
coincide with the calendar year.

IV. Election

Individuals may not participate in both this Plan and the Milacron Supplemental
Pension Plan or the Milacron Supplemental Executive Pension Plan. Individuals
eligible to participate in this Plan and the Milacron Supplemental Pension Plan
or the Milacron Supplemental Executive Pension Plan must inform the Compensation
Committee at the time of termination of the employment relationship between the
Company and the individual as to which plan the individual shall participate.

V. Eligibility

An individual shall be eligible to participate in the Plan and thus become a
“Participant” if:

A. The individual holds or has held an Eligible Position; and,



  (i)   the individual remains in the employ of the Company at least until his
Normal Retirement Date; or,



  (ii)   the individual is an employee of the Company on or after his 55th
birthday and has at least ten (10) Years of Credited Service with the Company;
or,



  (iii)   the individual terminates employment with the Company due to
disability as set forth in Article VIII, below. Or,



  B.   The individual dies while holding an Eligible Position as set forth in
Article X, below.



  C.   Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may at any time specify in writing that an individual who holds an
Eligible Position and is not otherwise a Participant under the Plan in
accordance with this Article V., shall become Participant under the Plan.

VI. Benefit

Participants who have ten (10) Years of Credited Service or more as an officer
of Milacron Inc. shall receive as the annual benefit as of the Benefit
Commencement Date the greater of: (i) one percent (1%) of the Participant’s
Highest Average Compensation for each Year of Credited Service the Participant
served as an officer of Milacron Inc., however, in no event shall this annual
benefit exceed ten percent (10%) of the Participant’s Highest Average
Compensation; or, (ii) an amount necessary to increase the Participant’s
combined annual benefits under this Plan, the Milacron Retirement Plan, the
Milacron Retirement Savings Plan, the Milacron Compensation Deferral Plan and
the Milacron Inc. Supplemental Retirement Plan to fifty-two and one half percent
(52.5%) of the Participant’s Highest Average Compensation.

For purposes of this Plan, the Participant’s vested account balance, if any,
attributable to Employer Basic Contributions under the Milacron Retirement
Savings Plan and Basic Credits and Discretionary Credits under the Milacron
Compensation Deferral Plan will be converted to an actuarially equivalent annual
benefit payable for the Participant’s lifetime commencing at the Participant’s
Benefit Commencement Date, determined based on the actuarial assumptions used to
calculate lump sum amounts as set forth in the Milacron Retirement Plan.

All other Participants shall receive as the annual benefit as of the Benefit
Commencement Date, one percent (1%) of the Participant’s Highest Average
Compensation for each Year of Credited Service the Participant served in an
Eligible Position, however, in no event shall this annual benefit exceed ten
percent (10%) of the Participant’s Highest Average Compensation.

VII. Maximum Benefit

In no event shall a Participant receive total combined annual benefits from this
Plan, the Milacron Retirement Plan, the Milacron Retirement Savings Plan (as
determined under Article VI), the Milacron Compensation Deferral Plan (as
determined under Article VI) and the Milacron Inc. Supplemental Retirement Plan
in excess of 60% of the Participant’s Highest Average Compensation and benefits
from this Plan shall be reduced accordingly, if necessary.

VIII. Disability

An individual who terminates employment with the Company due to disability prior
to his 55th birthday will be a Participant if:

(i) the individual at the time of disability held an Eligible Position; and

(ii) the individual has ten (10) years Credited Service with the Company; and



  (iii)   the disability is certified by a physician or physicians designated by
the Compensation Committee.

IX. Benefit Commencement Date

Except as otherwise stated in this Article IX and Article X, benefits shall
commence on a Participant’s Normal Retirement Date.

For those Participants retiring prior to their Normal Retirement Date, benefits
shall commence upon the date of retirement and shall not be actuarially reduced.

Benefits to a Participant who terminates employment with the Company due to
disability prior to age 55 shall commence upon the date the Participant begins
receiving benefits from the Milacron Retirement Plan or would be eligible to
receive benefits from the Milacron Retirement Plan if he participated therein.

X. Death

An individual who dies while employed by the Company and who is not otherwise a
Participant in this Plan shall be a Participant if:

(i) the individual holds an Eligible Position at the time of death; and,



  (ii)   the individual was at the time of his death vested in the Milacron
Retirement Plan or the Cincinnati Milacron Retirement Savings Plan.

If a Participant dies prior to commencement of benefits under this Plan and the
Participant is survived by a spouse to whom he was married on the date he became
vested under this Plan, the Participant’s surviving spouse shall receive monthly
benefits under this Plan, at the time benefits may begin to the surviving spouse
under the Milacron Retirement Plan, in the form of a life annuity in the amount
of fifty percent (50%) of the Participant’s benefits under this Plan (with a
reduction for commencement prior to the date the Participant would have attained
age 55, with such reduction determined in accordance with the Milacron
Retirement Plan), determined in accordance with Article VI.

XI. Payment Options

Benefits shall be paid to Participants on a monthly basis. Participants who are
single shall receive benefits under this Plan in the form of a life annuity.
Participants who are married shall receive benefits in the form of a fifty (50%)
percent joint and survivor annuity which shall not be actuarially reduced;
however, the benefit to the Participant’s spouse shall be available only if the
Participant is survived by a spouse to whom he was married on the date he became
vested under this Plan.

XII. Vesting

Unless forfeited pursuant to Article XIII, a Participant’s benefit shall become
vested -

(i) on his Normal Retirement Date; or



  (ii)   on the date he reaches age 55 and has at least ten (10) Years of
Credited Service with the Company; or

(iii) on the date of termination of employment due to disability or death.

If a Participant no longer holds an Eligible Position, but remains an employee
of the Company, the Participant’s service in the Eligible Position and his
resulting benefit under this Plan shall not be forfeited.

Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may specify in writing a different vesting schedule or date
applicable to any Participant or group of Participants.

XIII. Fraud

In the event that a Participant shall at any time be dismissed for, or convicted
of a crime involving, dishonesty or fraud on his part in his relationship with
the Company, all benefits which would otherwise be payable to him under the Plan
shall be forfeited.

XIV. Competition

By accepting payment of any benefit under the Plan the Participant agrees not to
be employed, or consult, in any business which is, or is about to be, engaged in
a business of the same or substantially the same nature as the businesses of the
Company without prior written consent of the Company, and breach of this
agreement by the Participant shall be cause for termination of payment of
benefits under the Plan.

XV. Funding

The Plan shall be unfunded and benefits shall be paid only from the general
assets of the Company.

XVI. Administration

The general administration of this Plan and the responsibility for carrying out
and interpreting the provisions hereof shall be vested in the Compensation
Committee. The Compensation Committee may adopt such rules and regulations as it
may deem necessary for the proper administration of this Plan, which are not
inconsistent with the provisions hereof, and its decision in all matters shall
be final, conclusive and binding.

XVII. Amendment and Termination

The Board of Directors reserves in its sole and exclusive discretion the right
at any time and from time to time to amend this Plan in any respect or terminate
this Plan without restriction and without the consent of any Participant,
provided however, that no amendment or termination of this Plan shall impair the
right of any Participant to receive benefits which have become vested prior to
such amendment or termination and that the Plan shall not be amended or
terminated during the 24-month period beginning on the date of a “Change in
Control” (as defined in Schedule A, attached hereto).

XVIII. Change in Control

Notwithstanding the foregoing provisions of the Plan, an individual who holds an
Eligible Position and is not otherwise a Participant under the Plan in
accordance with Article V, shall become a Participant under the Plan and become
vested under the Plan upon the date of a “Qualifying Termination” (as defined in
Schedule B, attached hereto) following a “Change in Control” (as defined in
Schedule A, attached hereto).

XIV. Miscellaneous



  (a)   Nothing contained in this Plan guarantees the continued employment of a
Participant with the Company.



  (b)   No benefit hereunder may be assigned, pledged, mortgaged or hypothecated
and, to the extent permitted by law, no such benefit shall be subject to legal
process or attachment for the payment of any claims against any person entitled
to receive the same.



  (c)   If a Participant entitled to receive a benefit under this Plan is deemed
by the Compensation Committee or is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for
such benefit, such payments shall be paid to such person or persons as the
Compensation Committee shall designate or to the duly appointed guardian or
other legal representative of such Participant. Such payment shall, to the
extend made, be deemed a complete discharge for such payments under this Plan.



  (d)   Payments made under this Plan shall be subject to withholding as shall
at the time be required under any income tax or other laws, whether of the
United States or any other jurisdiction.



  (e)   All expenses and costs in connection with the operation of this Plan
shall be borne by the Company.



  (f)   The provisions of this Plan shall be construed according to the laws of
the State of Ohio.



  (g)   The masculine pronoun wherever used herein shall include the feminine
gender and the feminine shall include the masculine and the singular number as
used herein shall include the plural and the plural shall include the singular
unless the context clearly indicates otherwise.



  (h)   The titles and headings used herein are for convenience of reference
only and in case of any conflict, the text of this Plan, rather than such titles
or headings, shall be controlling.

XX. 2007 Acquisition Transaction

The acquisition of a majority of the 6.0% Series B Convertible Preferred Stock
of the Company by Ohio Plastics, LLC that may occur after October 1, 2007 and
the transactions consummated in connection therewith (the “2007 Acquisition
Transaction”) shall not constitute a “Change in Control” under the Plan and,
accordingly, the occurrence of the 2007 Acquisition Transaction shall not result
in any circumstances, events or changes being triggered solely as a result of
the 2007 Acquisition Transaction including, without limitation, any of the
following: (a) an individual becoming a Participant of the Plan and vested under
Article XVIII upon a Qualifying Termination following a Change in Control (if
not otherwise a Participant and vested under the Plan) and (b) the prohibition
in Article XVII on the amendment or termination of the Plan by the Board of
Directors during the 24-month period beginning on the date of a Change in
Control.

1

SCHEDULE A

A “Change in Control” occurs if:

(a) a Person or Group other than a trustee or other fiduciary of securities held
under an employee benefit plan of the Company or any of its subsidiaries, is or
becomes a Beneficial Owner, directly or indirectly, of stock of the Company
representing 20% or more of the total voting power of the Company’s then
outstanding stock and securities; provided, however, that for purposes of this
Paragraph (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clause (i) of Paragraph (c) of this Schedule.

(b) individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”), cease for any reason to constitute a
majority thereof; provided, however, that any individual becoming a director
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least 60% of the directors then comprising the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person or Group other than the Board of Directors of the Company;

(c) there is consummated a merger, consolidation or other corporate transaction,
other than (i) a merger, consolidation or transaction that would result in the
voting securities of the Company outstanding immediately prior to such merger,
consolidation or transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least sixy-six and two thirds percent of the combined
voting power of the stock and securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company’s then outstanding stock and securities;

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least sixy-six and two thirds
percent of the combined voting power of the stock and securities which is owned
by Persons in substantially the same proportions as their ownership of the
Company’s voting stock immediately prior to such sale; or

(e) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

“Company” shall mean Milacron Inc. “Person” shall mean any person (as defined in
Section 3(a)(9) of the Securities Exchange Act (the “Exchange Act”), as such
term is modified in Section 13(d) and 14(d) of the Exchange Act) other than
(i) any employee plan established by the Company, (ii) any affiliate (as defined
in Rule 12b-2 promulgated under the Exchange Act) of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company. “Group” shall mean any group as defined in Section 14(d)(2) of the
Exchange Act. “Beneficial Owner” shall mean beneficial owner as defined in Rule
13d-3 under the Exchange Act.

2

SCHEDULE B

A “Qualifying Termination” shall mean (i) a termination of the individual’s
employment by the Company for any reason other than for “Cause” or “Disability”
(as defined below) during the “Protection Period” (as defined below), or
(ii) the individual’s termination of employment for “Good Reason” (as defined
below) during the Protection Period.

(a) Disability. If the individual is absent from duties with the Company on a
full-time basis for eighteen consecutive months due to a physical or mental
incapacity, and the individual has not returned to the full-time performance of
the individual’s duties within thirty (30) days after written Notice of
Termination is given to the individual by the Company, such termination shall be
considered to be termination by the Company for “Disability” for purposes of
this Exhibit.

(b) Cause. The Company may terminate the individual’s employment for Cause. For
purposes of this Schedule only, the Company shall have “Cause” to terminate the
individual’s employment hereunder only on the basis of (i) the individual’s
fraud on, or misappropriation or embezzlement of assets of, the Company that
causes material harm to the Company or (ii) the individual’s willful and
continued failure to substantially perform the individual’s duties hereunder
(other than any such failure resulting from the individual’s mental or physical
incapacity or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination, as defined in Paragraph (d), by the
individual for Good Reason, as defined below); provided, however, that “Cause”
shall occur with respect to clause (ii) of this sentence only if such action
constituting Cause has not been corrected or cured by the individual within
30 days after the individual has received written notice from the Company of the
Company’s intent to terminate the individual’s employment for Cause and
specifying in detail the basis for such termination. For purposes of this
Paragraph, no act, or failure to act, on the individual’s part shall be
considered “willful” unless done, or omitted to be done, by the individual in
bad faith and without reasonable belief that the individual’s action or omission
was in the best interests of the Company. Notwithstanding the foregoing, the
individual shall not be deemed to have been terminated for Cause unless and
until delivery to the individual of a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the individual and an opportunity for the individual,
together with the individual’s counsel, to be heard before the Board), finding
that in the good faith opinion of the Board the individual was guilty of conduct
set forth in clause (i) or (ii) of this Paragraph and specifying the particulars
thereof in detail.

(c) Good Reason. The individual shall be entitled to terminate the individual’s
employment for Good Reason at any time following a Change in Control. For
purposes of this Schedule, “Good Reason” shall exist in the event of the
occurrence of any of the following without the individual’s express prior
written consent:

(i) any diminution of, or the assignment to the individual of duties
inconsistent with, the individual’s position, duties, responsibilities and
status with the Company immediately prior to a Change in Control, an adverse
change in the individual’s titles or offices as in effect immediately prior to a
Change in Control, or any removal of the individual from, or any failure to
reelect the individual to, any of such positions, except in connection with the
individual’s termination of employment for Disability or Cause or as a result of
the individual’s death or by the individual other than for Good Reason;

(ii) a reduction by the Company in the individual’s base salary as in effect on
the date of a Change in Control or as the same may be increased from time to
time during the term of any agreement between the Company and the individual;

(iii) the Company’s failure to continue any benefit plan or arrangement
(including, without limitation, the Company’s life insurance, post-retirement
benefits, and comprehensive medical plan coverage) in which the individual
participated at the time of a Change in Control (or any other plans providing
the individual with substantially similar benefits) (hereinafter referred to as
“Benefit Plans”), or any action by the Company that would adversely affect the
individual’s participation in or materially reduce the individual’s benefits
under any such Benefit Plan or deprive the individual of any material fringe
benefit enjoyed by the individual at the time of a Change in Control;

(iv) the Company’s failure to continue in effect, or continue payments under,
any incentive plan or arrangement (including, without limitation, any
equity-based plan or arrangement) in which the individual participated at the
time of a Change in Control (hereinafter referred to as “Incentive Plans”) or
any action by the Company that would adversely affect the individual’s
participation in any such Incentive Plans or reduce the individual’s benefits
under any such Incentive Plans;

(v) a relocation of the Company’s principal executive offices to a location
outside the Cincinnati, Ohio metropolitan area or relocation of the individual’s
primary workplace to any place other than the location at which the individual
performed the individual’s duties immediately prior to a Change in Control;

(vi) the Company’s failure to provide the individual with the number of paid
vacation days to which the individual was entitled at the time of a Change in
Control;

(vii) the Company’s material breach of any provision of any agreement between
the Company and the individual regarding severance benefits following a Change
in Control;

(viii) the Company’s purported termination of the individual which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Paragraph (d);

(d) Notice of Termination. Any purported termination of the individual by the
Company or by the individual shall be communicated by written Notice of
Termination to the other party in accordance with Paragraph (f) hereof. For
purposes of this Schedule, a “Notice of Termination” shall mean a notice that
indicates the specific termination provision in this Schedule relied upon and
the facts, if any, supporting application of such provision.

(e) Date of Termination: Dispute Concerning Termination. “Date of Termination”
shall mean (i) if the individual’s employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that the
individual has not returned to the performance of the individual’s duties on a
full-time basis during such thirty (30) day period) or (ii) if the individual’s
employment is terminated by the Company for any reason other than Disability or
by the individual for any reason, the date specified in the Notice of
Termination (which, in the case of a termination by the Company shall not be
less than thirty (30) days, and in the case of a termination by the individual
shall not be more than sixty (60) days, respectively, from the date such Notice
of Termination is given); provided, however, that if the party receiving the
Notice of Termination notifies the other party within thirty (30) days after the
date such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
binding arbitration award referred to in Paragraph (g); and provided, further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice shall pursue
the resolution of such dispute with reasonable diligence. The Company shall
continue the individual as a participant in the plan until the dispute is
finally resolved in accordance with this Schedule. For purposes of determining
whether any Qualifying Termination has occurred during the Protection Period,
the date a Notice of Termination is given pursuant to this Schedule shall be
deemed the date of the individual’s Qualifying Termination.

(f) Notice. For the purposes of this Schedule, notices and all other
communications provided for in the Schedule shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:



  (i)   if, to the individual, to the individual’s current address on file with
the Company;

              (ii)   if, to the Company, to:   Milacron Inc.             2090
Florence Avenue         Cincinnati, Ohio 45206
 
      Attn:   Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

(g) Arbitration. Any dispute or controversy arising under or in connection with
this Schedule shall be settled exclusively by arbitration in Cincinnati, Ohio in
accordance with the rules of (but not necessarily appointed by) the American
Arbitration Association then in effect except as provided herein. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. No such
arbitration proceedings shall be commenced or conducted until at least sixty
(60) days after the parties, in good faith, shall have attempted to resolve such
dispute by mutual agreement; and the parties hereby agree to endeavor in good
faith to resolve any dispute by mutual agreement. If mutual agreement cannot be
attained, any disputing party, by written notice to the other (“Arbitration
Notice”) may commence arbitration proceedings. Such arbitration shall be
conducted before a panel of three arbitrators, one appointed by each party
within thirty (30) days after the date of the Arbitration Notice, and one chosen
within sixty (60) days after the date of the Arbitration Notice by the two
arbitrators appointed by the disputing parties. Any Cincinnati, Ohio court of
competent jurisdiction shall appoint any arbitrator that has not been appointed
within such time periods. Judgment may include costs and attorneys fees and may
be entered in any court of competent jurisdiction.

(h) Definitions. For purposes of this Schedule, “Company” shall mean Milacron
Inc., “Protection Period” shall mean the 24-month period beginning on the date
of a Change in Control, and “Board” shall mean the Board of Directors of
Milacron Inc. and “Change in Control” shall have the meaning set forth in
Schedule A.

3